PER CURIAM.
Petitioners seek a writ of certiorari to review an interlocutory order denying their motion for a summary judgment on the pleadings in a condemnation proceeding by which the respondent city seeks easements to facilitate an extension of its municipal sewer system.
The area in which the challenged extension is intended lies immediately outside the municipal boundaries of Pensacola, and a high school is the facility to which the sewer lines will be extended. Petitioners’ property, of course, also lies outside the city boundaries.
The basis for the challenge of respondent’s right to extend the sewer lines beyond the city limits as proposed is the alleged lack of authority or grant of power to exercise the city’s power of eminent domain for sewer system and line purposes outside the city limits.
Our consideration of the briefs and oral arguments of the parties leads us to believe that the respondent has been expressly empowered to exercise right of eminent domain to construct, repair, extend, or acquire extensions and improvements to the existing sewer system within or without the territorial boundaries of the city by the provisions of Chapter 15425, Laws of Florida, Special Acts 1931, and Chapter 26138, Laws of Florida, Special Acts 1949, Section 1(1), (2). We have considered the remaining issues raised by petitioners and find them to be without substantial merit.
Certiorari denied.
WIGGINTON, C. J., and JOHNSON and SPECTOR, JJ., concur.